:




                     or
             +;:;> CT,
         ..*;.
            I,,       ~,.lx..maklnghis,final monthly report of .+ .&+        .. ~"1:*
               _:;:.-)
                   .~,,collebtlonsafter his  term.p_i,._~~fiBe,.has
                                                                  Y.--i.
                                                                      ..,          :
                   * sexp*ed~l~"   \,* .;:;.fi         : :
                                                                  i'>'.--.~,-&~       :.
                        I.;;.%,
                            -% J~,yc:.y.*?.
              i::"'j.?T~It'...is         ,..T.?
                                             . i.Lyc.*,
                                                    r i -i.
                            &par&t. .~~~ hour questldn g&%&g; -,,;ii, .:      '.
                                                                               :      :T
           ' ":'..lies
                     iiithe fadt'th&the clerical &xpenses Bought bye                _"
                the outgoing Tax Assessor-Collectorare"to be Incurred
@&$             a.fter.h@  term:of
                 _,,;._,_,.,
                         ,-J,!~.
                             ..,_.,office
                                ,,,,_  ~~ ,t;ts
                                    ._,,       ,erplred.
                                                :~;      *::.t:::              I ". y
+I   .::..           Article'3902, Revised Statut&;~ &'a&nde~~"'$ro-
 ,b.            vldes for the appointmentof deputies, assistants or
 ;'l.:          clerks for county officers, includingassessors~and
                collectorsof taxes. Section (b) of Article 38gg,,Re-
                vised Statutes, as amended, provides that each county
                officer who receives a salary as compensationfor his
                services shall be entitled and permitted to charge to
                his county all reasonable expenses necessary ln the
                proper and legal conduct of his office. These Articles'
                are applicable to the county offices of Grayson County.
  ,..                                                                *.
            c
Hon. R. Canon, page 2


This right to such expenses att&hes beckase~ltIs lnci-
dent to, and a necessary part of the emolumentsand re-
muneratlonsof such office. ~~However,     It ls well settled
that such a right begins when the officer takes his oath
of office and ends when the term of offlce~ends, whether
by expirationof tlak, death;tieslgnatloti      norabolition
of the office by law. Graves vsI Dullen~fClvllAppeals)
115 S.W. 1177. .Thisgoes not mean that one ls'not en-
titled to recelveeqenses for services rtidered~durlng
the holding of an ,offl~ce   even thou&h paid after.theterm
of the offlce.3.s    over) but It Is clearly manifest that
the expenses are incident to the title to the office and
not to the mere performance of official duties. 34 Texas
Jur&=i 513.' As a consequence,before the outgoing Tax
Assessor-Coll&ztortiouJd     recover ln a claim for such
expensks;the wkild-&ve,to show that the expenseswere
incurred dur+g the.holdlngof the office, a fact which
he could not pro&. $;;i  ~j:$
         : : ,~':ti
                 ihe ca
                         se ~ofTarrant County, et &, vs.
Smith, 81 S. W;.(2d),537;error refused; smith, after v
had gone o~t:qf~oSPlqeas Sheriff, sought to have the
county allow.hlm the amount he had paid a former deputy
to make up his final     report to the county. The court dls-
posed of his claim as fOllows:
         ~',"There‘aias'no"~uthorlty'vestedin the
       sheriff to ?etaln a'deputy to make up, after ::
       the sheriff's tern-of office had expired, a
       flual report and to pay@atdeputya     salary
       out of
       bel&to
              .feei'ofoffice which otherwisewould
                 TarPant'Countgi.:Dlscussion.of.the
       polnij.I9'qupecassaky.,"
                              : :1"::'.;:~
                                     ::.:~,.:.
                                            '."__
                                               ~.
                                                :_
  The facts lii;he S$lk'iase &d .thosikti~ar&here conslder-
  lng are substantiallythe aame.~ The fact ~that,anex-
  sheriff was the claimant ln that case an&an ex-assessor
  .andcollector of ~taxesIs the claimant ln this case Is
~~3%mat&ial.~--The
  ~:bf
     both claw. .Iis&n@
                    ,:,
                      ,, rule
                       _-'_,..:of law
                            J.      , itippliesto the legality
                  : .,,
                      ;:;:,    " :..,
                           y:':~   _,_:
                                      _:
            In vlei&f.%he forego&&     soti question Is
  answered ,$nthe negative. ...
    Hon. R. Canon, page 3


             j                    SUMMARP


               .The~&unty avditor of Grayson
           County cannot legally approve payment
           of claims allowed by order of the Com-
          :missioners!court for clerical ex-
           penses Incurred by Tax Assessor-Collect-
           or In maklng,hls final monthly report of
           collectlons~after his term.of office has
           expired.                    '.
        .
        ..~
                                    Verytrulyyours
                                       ,ATTORN??XGENERAL
                                                       OFTEXAS



                                                     Assistant
    mxi:rt                 *
                                     ., _'
                                         APPROVED:



                 .-


    APPROVEiOP~O~              C&IMI%'@h~,
    BY l?wB;cha1rnlan
,                          .i

            : I       .~

    i. :.   (